 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   JASON HARPER,                                        Case No. 1:17-cv-01717-LJO-EPG (PC)
10                 Plaintiff,                             ORDER FOLLOWING TELEPHONIC
                                                          DISCOVERY AND STATUS
11         v.                                             CONFERENCE AND HEARING ON
                                                          MOTIONS TO COMPEL
12   JEFF BLAZO,
                                                          (ECF NOS. 61, 64, & 65)
13                 Defendant.
                                                          ORDER DIRECTING CLERK TO SEND
14                                                        COPY OF THIS ORDER TO MICHELLE
                                                          BETHGE
15

16          Jason Harper (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On September 4, 2019, the Court held a discovery and status conference and a hearing
19   on Plaintiff’s motions to compel (“Conference”). Plaintiff telephonically appeared on his own
20   behalf. Counsel William McCaslin telephonically appeared on behalf of Defendant. Counsel
21   Michelle Bethge and Willy Nguyen telephonically appeared on behalf of non-party California
22   Division of Occupational Safety and Health.
23          For the reasons stated on the record at the Conference, IT IS ORDERED that:
24              1. Plaintiff’s motion to compel production of documents directed at California
25                  Division of Occupational Safety and Health is taken under submission. Plaintiff
26                  has until October 11, 2019, to file a supplement to his motion to compel.
27                  California Division of Occupational Safety and Health has until October 25,
28

                                                      1
 1                 2019, to file a response to Plaintiff’s supplement.
 2              2. Plaintiff’s motions to compel directed at Defendant (ECF Nos. 61 & 65) are
 3                 denied as moot.
 4              3. Plaintiff’s motion for appointment of pro bono counsel (ECF No. 64) is denied
 5                 without prejudice.
 6              4. The Clerk of Court is directed to send a copy of this order to: Michelle Bethge,
 7                 1515 Clay Street, Suite 1901, Oakland, CA 94612.
 8
     IT IS SO ORDERED.
 9

10
       Dated:     September 4, 2019                           /s/
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
